Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 6/9/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,706,718 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
Applicant's arguments filed 6/9/2022 have been fully considered but they are not persuasive.  Regarding the applicant’s arguments beginning on page 8 of Remarks, the applicant argues that Faubert fails to disclose all of the claimed limitations of claims 10-20.
With respect to claim 10, the applicant argues that Faubert fails to disclose the amended subject matter of claim 10.  Specifically, the applicant argues that Faubert fails to disclose an enclosure having an upper element that includes both first and second outer surface portions and where first outer surface portion can move relative to the second outer surface portion.  The applicant argues “The Faubert reference does not teach or suggest the above-indicated limitations of claim 10. The alleged enclosure of Faubert (housing 74) does not have an upper element including a first outer surface portion and a second outer surface portion or a second input device configured to sense movement of the first outer surface portion relative to the second outer surface portion of an upper element. The Examiner contends that the two outer surfaces of claim 10 are the touch sensitive display 38 and housing 74 of Faubert. Office Action at pp. 4-5. However, the outer surface of the display 38 and the outer surface of the housing 74 are not first and second surface portions of an upper element of an enclosure. Instead, they are two separate parts and have separate and distinct outer surfaces.  Additionally, no matter how they are defined, any two different portions of the outer surface of the touch sensitive display 38 (e.g., the right side and the left side in FIG. 5A) cannot be the first and second outer surface portions of claim 10. As shown in FIGS. 5A and 5B, the touch sensitive display 38 moves as a rigid whole unit. No portions of the display 38 move relative to other portions of the display. They all move together relative to other components (e.g., switches 96/100), but none of the other components can reasonably be referred to as being an outer surface portion of an upper element of an enclosure on which the outer surface (e.g., at 34) is also included. Thus, the display 38 and other components fail to teach or suggest the upper element of claim 10. Furthermore, no bending or flexure of the display 38 is disclosed or suggested by Faubert, and a person having ordinary skill in the art would not have been motivated to make the display 38 flexible or bendable. Doing so would inhibit the functionality and effectiveness of the switches 96/100. For example, if the display 38 were flexible, pressing down at the center of the display 38 would enable the center to move downward (e.g., by bending) without triggering (or at least unreliably triggering) the switches 96/100. Forces applied at different points on the surface of the display 38 would cause unreliable force measurements by the force sensors 100. Thus, an ordinary skilled artisan would not make one outer surface portion of the display 38 movable relative to another outer surface portion so that the switches 96/100 of Faubert are able perform their sensing functions.  For similar reasons, two different portions of the outer surface of the housing 74 of Fabuert (e.g., the top end and the bottom end of the top surface shown in FIG. 4) cannot be the first and second outer surface portions of claim 10. The housing 74 is not disclosed as being flexible and does not have outer surface portions on an upper element that are movable relative to each other. The housing 74 is intended by Faubert to be reinforced by a "stiff support" and is not described as moving, bending, or flexing in any manner. See Faubert at para. 0041.”  The examiner respectfully disagrees.
Faubert discloses both touch screen 38 and frame 78 on the same plane.  Touch screen 38 and frame 78 read on the upper element including a first outer surface portion and a second outer surface portion.  The dome switches provided under the touch screen are triggered by downward force from a user.  As illustrated in Figure 3, the dome switches are located under relative ends of the touch screen.  Downward force provides actuation of the dome switches and indicates movement of the touch screen relative to the frame 78.  Therefore, Faubert discloses the argued limitations of claim 10. 
Regarding the applicant’s arguments pertaining to claim 12, these arguments are rebutted for the reasons provided above.  
With respect to claim 17, the applicant argues “Claim 17 recites, inter alia, "a housing; an upper element attached to the housing and including an end having a touch-sensing input surface; a touch sensor configured to detect a sliding touch input at the touch-sensing input surface; a set of buttons extending through the upper element." The Faubert reference does not teach or suggest these limitations of claim 17. The Examiner contends that the buttons 110-116 of Faubert are a set of buttons extending through the alleged upper element 38. Office Action at p. 5. There is no support for the Examiner's position in Faubert. As shown in at least FIG. 4 of Faubert, the buttons 110- 116 clearly extend through a separate outer housing 74 that frames the touch screen display 38. See also Faubert at para. 0062. The housing 74 does not have an end with a touch-sensing input surface. The touch sensing display (38) is not part of the housing 74. The Section 102 rejection of claim 17 is therefore deficient and should be withdrawn.”  The examiner respectfully disagrees.
As discussed with respect to claim 10 above, the touch screen 38 and frame 78 are provided on the same plane.  This extended, single surface reads on the claimed upper element.  The upper element of Faubert includes the touch screen surface 38 and the frame 78 which includes a set of buttons extended therethrough.  Therefore, Faubert discloses the argued limitations of claim 17. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faubert et al. (hereafter Faubert)(US PgPub 2010/0328230).
Regarding claim 10, Faubert discloses a remote control (see Title and Figures 1 and 4), comprising: an enclosure having an upper element, the upper element including a first outer surface portion and a second outer surface portion (Figures 5A-5B, Elements 38 and 78 where the touch screen and frame are provided on the same plane and form a single upper element); a first input device positioned in the enclosure and configured to sense orientation of the enclosure (Figure 1, Element 40 and Paragraph 0021 where the accelerometer senses the orientation of the remote control); a second input device positioned in the enclosure and configured to sense movement of the first outer surface portion of the upper element relative to the second outer surface portion of the upper element (Figures 4-5, Elements 96, 100 and Paragraphs 0048-0500 where a dome switch detects movement of the touch surface relative to the frame); a logic board positioned in the enclosure and connected to the first and second input devices (Figure 1, Element 22); a transmitter configured to transmit signals to an external electronic device (Figure 1, Element 48 and Paragraph 0034 where the communications module transmits signals to different devices).
Regarding claim 11, Faubert discloses wherein the first outer surface portion is positioned on the upper element opposite the second outer surface portion (Figure 4, Elements 38 and 110-116 where the second outer surface containing the physical buttons is provided opposite the top touch dome switches).
Regarding claim 12, Faubert discloses wherein the first outer surface portion comprises a first end and a second end, the first end being bendable relative to the second end (Figures 4-5 and Paragraphs 0048-0050 where a first end of the touch screen is deflectable relative to a second end of the frame in a downward direction).
Regarding claim 13, Faubert discloses wherein the first end and second end comprise different textures (Figure 4 where the touch dome switches and physical buttons have different textures).
Regarding claim 14, Faubert discloses wherein the second input device comprises a dome switch (Figures 4-5, Elements 96, 100 and Paragraphs 0048-0500 where a dome switch detects movement of the touch surface).
Regarding claim 15, Faubert discloses a set of buttons extending through, and deflectable relative to, the first outer surface (Figure 4, Elements 110-116).
Regarding claim 16, Faubert discloses wherein the first outer surface comprises a trackpad connected to the logic board (Figure 1, Element 38 where the touch inputs are connected to the processor).
Regarding claim 17, Faubert discloses a remote controller for an external electronic device (Figure 1 and 4), comprising: a housing (Figures 5A-5B, Element 74); an upper element attached to the housing and including an end having a touch-sensing input surface (Figure 4, Element 38 where the upper surface is a touch sensing surface.  The upper surface further includes frame 78 provided on the same plane); a touch sensor configured to detect a sliding touch input at the touch-sensing input surface (Figure 1, Element 36 and Paragraphs 0019 and 0038 where the controller detects touch inputs); a set of buttons extending through the upper element (Figure 4, Elements 110-116); a substrate positioned in the housing and connected to the touch sensor and the set of buttons (Figure 1, Element 22 where the main processor connects to the buttons and touch input elements); an input/output device connected to the substrate to transmit electronic signals via a wired or wireless connection (Figure 1, Element 48 and Paragraph 0034 where the communications module transmits signals to different devices).
Regarding claim 18, Faubert discloses wherein a switch is positioned below the touch-sensing input surface and is compressible by the touch-sensing input surface (Figures 4-5, Elements 96, 100 and Paragraphs 0048-0500 where a dome switch detects movement of the touch surface).
Regarding claim 19, Faubert discloses wherein each button of the set of buttons comprises a different outer surface characteristic selected from a group consisting of: texture, shape, curvature, vertical protrusion or recession relative to the upper element, and illumination (Figure 4, Elements 110- 116 where each button has a different icon shape and feature).
Regarding claim 20, Faubert discloses wherein the upper element is configured to bend at the touch-sensing input surface relative to the housing (Figures 4-5 and Paragraphs 0048-0050 where a first end of the touch screen is deflectable relative to a second end of the touch screen in a downward direction).

Allowable Subject Matter
Claims 1-9 are allowed.
Regarding claim 1, the prior art fails to disclose or fairly suggest controller for an external electronic device, comprising: a housing having a bottom wall; an upper element mounted to the housing having a first surface and a second surface, the first surface having a different frictionally engaging texture relative to the second surface; a switch positioned in the housing between the bottom wall and the first surface; a circuit positioned in the housing and connected to the switch; and a wireless communication device configured to electronically communicate with an external electronic device; wherein the first surface is deflectable toward the bottom wall to actuate the switch.
	Dependent claims 2-9 are allowed with their base claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687